DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites “wherein a position of the paint brush is configured to change continuously relative to the bore while the pain brush remains within the bore during painting intervals.” However, the examiner notes that this limitation appears to constitute new matter. Specifically, the examiner notes that the original disclosure as filed does not describe as to how “a position of the paint brush is configured to change continuously…” While the applicant appears to point to Fig 1 and col 3, line 20- col. 4, Line 3 of the specification (the examiner assumes that this means pages 3-4 versus columns, as there are no columns present in the filed application) as evidence of possession of the above noted limitation; the examiner notes that this specific limitation of “a position of the paint brush is configured to change continuously…” is not explained in this section. The examiner additionally noting that a review of page 4, Lines 4-8 of the specification actually appear to imply the opposite of the above noted claimed limitation. Specifically, lines 4-8 of page 4 of applicant’s specification state “A preferred use of the holder 1s insertion of a paint brush handle into a bore such that there exists a reasonable match between the cross-section of the handle and the diameter of the bore. In this way an amount of contact can be maintained between the inner surface of the bore and the brush handle during use that the user can maintain sufficient control over the position of the brush for accurate painting.” This appears to imply that the brush matches the shape of the bores and thus it is unclear as to how the invention of the current application is capable of meeting the limitation of “a position of the paint brush is configured to change continuously…” This limitation appearing to create 112(b) as well as described below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a position of the paint brush is configured to change continuously relative to the bore while the pain brush remains within the bore during painting intervals.” However, it is indefinite and unclear as to what is meant by this limitation? I.e., a review of the original disclosure as filed does not explain how the invention actually functions to have the position of the brush continually changing? I.e., is the position of the brush spinning, moving vertically along the bore, etc.? As the disclosure as originally filed provides no explanation as to how the brush can continuously change positions in the bore, the examiner notes it is indefinite and unclear as to how this recitation is actually meant to alter the structure of the invention. While the applicant appears to point to Fig 1 and col 3, line 20- col. 4, Line 3 of the specification (the examiner assumes that this means pages 3-4 versus columns, as there are not columns present in the filed application) as evidence of explanation of the above noted limitation; the examiner notes that this specific limitation of “a position of the paint brush is configured to change continuously…” is not explained in this section. The examiner additionally noting that a review of page 4, Lines 4-8 of the specification actually appear to imply the opposite of the above noted claimed limitation. Specifically, lines 4-8 of page 4 of applicant’s specification state “A preferred use of the holder 1s insertion of a paint brush handle into a bore such that there exists a reasonable match between the cross-section of the handle and the diameter of the bore. In this way an amount of contact can be maintained between the inner surface of the bore and the brush handle during use that the user can maintain sufficient control over the position of the brush for accurate painting.” This appears to imply that the brush matches the shape of the bores and thus it is indefinite and unclear as to how the 
Claim 16 recites “wherein the hammer head is removably attached to the second end…” However, a review of the original disclosure as filed leaves the claim indefinite and unclear as to how the “hammer head” is actually “removably” connected to the second end?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creelman (US 9,630,311 B2).
Regarding Claim 1, Creelman discloses a system (Figure 1) for a holder and a paint brush, comprising: 
a. a body (10) having a shape (Figure 1) and a first end (top end) and a second end (bottom end); 
b. a bore (bore containing paintbrush in Figure 1) completely penetrating the body transversely near the first end, wherein the bore has a diameter allowing insertion of a paint brush handle (Figure 1), wherein the paint brush is inserted perpendicular to the body to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body (Figure 10), wherein a position of the paint brush is configured to change continuously relative to the bore while the paint brush there is nothing stopping a user from loosening knob (96) such that the paint brush is configured to/capable of moving relative to the bore during use); and 
c. at least one notch (11) situated near the second end.  
Regarding Claim 2, Creelman discloses wherein the shape has a cross-section selected from the group consisting of: circular (at second end, Figures 1 and 7), elliptical, rectangular, triangular, or non-rectangular polygonal.  
Regarding Claim 3, Creelman discloses wherein the cross-section is circular (at second end, Figures 1 and 7).  
Regarding Claim 10, Creelman discloses wherein the bore is oriented substantially perpendicularly to a longitudinal axis of the body (Figure 1).  
Regarding Claim 11, Creelman discloses wherein the bore has an orientation such that a paint brush inserted therein extends at a right angle to a longitudinal axis of the body (Figure 1).  
Regarding Claim 12, Creelman discloses wherein the body comprises a material selected from the group consisting of: wood, aluminum (column 4 line 10), rubber, or plastic (column 4 line 9).  
Regarding Claim 13, Creelman discloses wherein the body is substantially hollow (Figure 3).  

As best understood in view of the 112 rejections above, Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/051286 (Thevenet).
Regarding Claims 1, 5 and 7-9, Thevenet teaches: Claim 1 - a system (1) for a holder and a paint brush, comprising: a. a body (1) having a shape and a first end (20) and a second end (4); b. a bore (any one of 22-25) completely penetrating the body transversely near the first end, wherein the bore (any one of 22-25) has a diameter allowing insertion of a paint brush handle, wherein the paint brush is inserted perpendicular to the body (1) to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body, wherein a position of the paint brush is configured any one of 22-25) during painting intervals (there is nothing stopping a user from moving a brush within the bores such that the paint brush is configured to/capable of moving relative to the bore during use); and c. at least one notch (10 or 11) situated near the second end, (Figures 1 and 2); Claim 5 - further comprising a second bore (any other one of 22-25) completely penetrating the body (1) transversely near the bore (any one of 22-25), (Figures 1 and 2); Claim 7 - wherein the diameter of the bore (any one of 22-25) and a diameter of the second bore (any other one of 22-25) are different, (Figures 1 and 2); Claim 8 - further comprising at least one additional bore (a third one of any other one of 22-25) completely penetrating the body transversely near the second bore (any other one of 22-25), (Figures 1 and 2); Claim 9 - wherein a diameter of the additional bore (a third one of any other one of 22-25) is different from a diameter of the second bore (any other one of 22-25), (Figures 1 and 2).

As best understood in view of the 112 rejections above, Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,449,663 (Martin).
Regarding Claims 1, 5 and 6, Martin teaches: Claim 1 - a system (100) for a holder and a paint brush, comprising: a. a body (100) having a shape and a first end (top end of (100) as seen in Figure 5) and a second end (bottom end of (100) as seen in Figure 5); b. a bore (402) completely penetrating the body transversely near the first end (top end of (100) as seen in Figure 5), wherein the bore (402) has a diameter allowing insertion of a paint brush handle, wherein the paint brush is inserted perpendicular to the body (100) to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body, wherein a position of the paint brush is configured to change continuously relative to the bore while the paint brush remains within the bore (402) during painting intervals (there is nothing stopping a user from moving a brush within the bore (402) such that the paint brush is configured to/capable of moving relative to the bore during use); and c. at least one notch (notches seen in Figure 5 bear openings to bore (401)) situated near the second end (bottom end of (100) as seen in Figure 5), (Figures 1 and 2); Claim 5 – further comprising a second bore (401) completely penetrating the body (100) transversely near the bore (402), (Figures 1 and 2); Claim 6 - wherein the second bore (401) is oriented at a nonzero angle with respect to the bore (402), (Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Creelman (US 9,630,311 B2) in view of U.S. Patent No. 2,788,153 (Broadbelt).
Regarding Claim 4, Creelman discloses all of the limitations but does not disclose where the shape of the body is a cylinder (Claim 4). However, Broadbelt teaches: Claim 4 – a similar device (14) that includes a body (14) in the form of a cylinder (14), (Figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Creelman to have where the shape of Claim 4) as taught by Broadbelt for the purposes of providing a grip which may be more ergonomic for certain users.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Creelman (US 9,630,311 B2) in view of Wong et al. (US 10,380,908 B2).
Regarding Claim 14, Creelman discloses all of the limitations but does not disclose the body is substantially solid. However, Wong et al. discloses a similar device (Figure 1) that includes a body (100) that is substantially solid (column 5 lines 16-17 and claim 6) for the purpose of providing a sturdy grip that will not compress. It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Creelman by utilizing the body is substantially solid, as disclosed by Wong et al., for the purpose of providing a sturdy grip that will not compress to allow for more precise control over the brush the added weight would also reduce vibrations to provide a smoother brush stroke.

Response to Arguments
Applicant's arguments filed 09/14/21 have been fully considered but they are not persuasive. 
The applicant argues:
“Creelman does not disclose or inherently suggest what is highlighted above for claim 1. More specifically, FIG. 1 of Creelman does not disclose a system or apparatus in which a position of the paintbrush is changed relative to a position of the pistol grip 10 during painting. In contrast, the paintbrush is configured within the pistol grip 10 to hold the paintbrush securely for storage. Col. 3, lines 59-62 also disclose that a rearmost end of the handle 1 is an inner aperture 4 for facilitating the mounting of a lanyard for suspending the paintbrush when not in use. As such, the pistol grip is designed to hold the paintbrush securely for storage, and not for painting. Creelman Figures 6-7 also illustrate that the pistol grip 10 is designed to hold the paintbrush primarily for storage and not for painting. 
As such, the position of the paintbrush relative to the pistol grip 10 does not change during painting intervals. The paintbrush does not move up and down or change positions relative to the pistol grip 10 should the paintbrush and pistol grip 10 be used for painting. Moreover, figures 3-5 of Creelman illustrate the various connections that have to be in place in order for the paintbrush to be secured within the pistol grip 10. As such, once the paintbrush is secured within the pistol grip 10, its position relative to the pistol grip 10 cannot change. The paintbrush would not be able to move up and down relative to the pistol grip 10 while remaining in the pistol grip 10 during any painting intervals. 
Therefore, Creelman cannot disclose "wherein a position of the paint brush is configured to change continuously relative to the bore while the paint brush remains within the bore during painting intervals" as in claim 1.” (See Page 6 of the Applicant’s Arguments)”
However, the examiner notes that the limitation as added to claim 1 creates issue under both 112(a) and 112(b) as noted above. Additionally, the examiner notes that the term “configured to” only means that the invention must be “capable of” performing the stated function which follows the limitation “configured to”. In this instance, the prior art device only needs to be “capable of” performing the function of having a position of the paint brush change continuously relative to the bore while the paint brush remains within the bore during painting intervals. Therefore, the examiner notes that there is nothing stopping the user of Creelman from loosening knob (96) such that the paint brush is configured to/capable of moving relative to the bore during use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649